DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
 Claims 1-4, 6-19, 23 and 24 are currently pending.

Claim Rejections - 35 USC § 112
Claims 1-4, 6, 8-13 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim now includes the limitations that the thermally-conductive EMI absorber includes at least 6 volume percent of the thermally-conductive particles and at least 8 volume percent of the EMI absorbing particles. However, while the Specification gives ranges for specific thermally-conductive particles and specific EMI absorbers, there is no broad range for the generic materials disclosed, particularly with no upper limit as claimed.
Claims 2-4, 6, 8-13 and 23 all depend from claim 1 and thus, also fail to comply with the written description requirement. 
Regarding claim 2, while the Specification shows examples of enhanced thermal conductivity and EMI absorption for a composition containing specific amounts of carbonyl iron and alumina, there is no data or disclosure presented to show that this would occur for all values in the range of alumina and (assumed) carbonyl iron as claimed.

Claims 1-4, 6-13, 16, 17 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in order to ensure proper antecedent basis, the wording “carbonyl iron powder” in line 18 should instead say “the carbonyl iron powder”.
Claims 2-4, 6, 8-13 and 23 all depend from claim 1 and thus, are also rendered indefinite.
Regarding claim 2, first it is noted that in line 7, the material contained at less than 43 volume percent is claimed as “carbon iron powder”. It is assumed that this was a typographical error and that it should state “carbonyl iron powder”. Further, to ensure proper antecedent basis in the claim, the word “alumina” in line 6 and the presumed wording in line 7 “carbonyl iron powder, should instead say “the alumina” and “the carbonyl iron powder”, respectively.
Regarding claim 6, in order to ensure proper antecedent basis, the wording “carbonyl iron powder” in line 7 should instead say “the carbonyl iron powder”.
Regarding claim 7, in order to ensure proper antecedent basis, the wording “carbonyl iron powder” in line 11 should instead say “the carbonyl iron powder”.
Regarding claim 8, in order to ensure proper antecedent basis, the wording “carbonyl iron powder” in line 3 should instead say “the carbonyl iron powder”.
Regarding claim 16, in order to ensure proper antecedent basis, the wording “carbonyl iron powder” in line 5 should instead say “the carbonyl iron powder”.


Claim Rejections - 35 USC § 103
Claims 1-4, 6-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 2008/0012103) in view of Fujiki et al. (US 2004/0054029) and for the claimed gap pad embodiment in view of Bunyan et al. (US 2007/0230131) and in view of evidence provided by the Oxford English Dictionary - synergy definition and in view of evidence provided by Gutmann et al. (Sintered Silicon Carbide: A New Ceramic Vessel Material for Microwave Chemistry in Single-Mode Reactors) and for the claimed putty embodiment in view of evidence provided by the Oxford English Dictionary – putty definition.
Regarding claims 1, 3, 7, 8 and 10, Foster (Paragraph 9) teaches a gap filling material for the absorption of electromagnetic radiation (EMI absorber). The gap filling material is also thermally conductive (Paragraph 22). The gap filling material can have a silicone elastomer binder (Paragraph 26). The gap filling material can contain thermally conductive particles, EMI absorbing particles, silicon carbide and ferrites that are EMI absorbing (Paragraphs 22-27).The fillers are dispersed in the binder (Paragraphs 22 and 25).
Foster does not teach a specific ferrite to use. 
Fujiki (Paragraphs 28 and 33) teaches that Mn-Zn ferrites are usable ferrites for use as an electromagnetic wave absorbing filler. 

The EMI absorbing magnetic filler of Foster can be in the form of flakes (Paragraph 30). The EMI absorbing filler can also include carbonyl iron (Paragraph 24) in powder form (Paragraph 22). The thermally conductive filler can also include aluminum oxide (alumina) (Paragraph 27).
Foster, using the specific ferrite of Fujiki, teaches a thermally conductive EMI absorber comprising the claimed components loaded in a silicone elastomer matrix.
Foster does not specifically disclose how much of the components to use. 
Fujiki (Paragraph 36) teaches adjusting the amount of electromagnetic wave absorbing fillers to include enough of the filler to impart sufficient electromagnetic wave absorption to the composition, while not adding so much filler that it is difficult to form the composition into a sheet. Fujiki (Paragraph 41) further teaches adjusting the amount of heat conductive filler to provide sufficient heat conducting ability, while not detracting for the sheet formability of the composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amounts of the various fillers of Foster as a matter of routine experimentation, in order to ensure that the composition has sufficient electromagnetic wave absorption and sufficient heat conducting ability, while not detracting for the sheet formability of the composition.

Alternately, the tape of Foster can be considered to be a pad, barring evidence of any difference between these structures. The material of Foster is not required to phase change to perform this function and there is no heating disclosed as being required to perform the gap filling, only pressure. Thus, the EMI absorber would be configured to adjust for gaps by deflecting at room temperature. 
Foster does not explicitly state the thickness of the tape. However, as set forth in MPEP 2144.04 IV, changes in size or proportion do not necessarily confer patentability to a structure. 
Also, Bunyan (Paragraphs 10, 14 and 28-29) explains how such tapes are used to fill gaps. Bunyan (Paragraph 29) teaches that such gaps can have a thickness between 0.25 to 3.0 mm.

As evidenced by the Oxford English Dictionary - synergy definition, the broad meaning of the term (see definition 1) can just mean joint action or cooperation. The instant Specification does not define the terminology “synergistically”, and the Examples do not show the behavior or each component individually and then their combination providing some type of increase greater than their individual effect to meet the definition 2b. Thus, the broader definition will be used. As evidenced by Gutmann et al. (Sintered Silicon Carbide: A New Ceramic Vessel Material for Microwave Chemistry in Single-Mode Reactors), silicon carbide has both high microwave (a type of electromagnetic wave) absorptivity and high thermal conductivity (Abstract and Page 12183). Given that silicon carbide has both electromagnetic wave absorptivity and thermal conductivity, it will act jointly with the other thermally conductive and electromagnetic absorption particles to enhance both thermal conductivity and electromagnetic absorption.
Predetermining the amount of silicon carbide is a process limitation in a product claim. The patentability of a product is independent of how it was made.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 
Regarding claim 2, given that silicon carbide has both electromagnetic wave absorptivity and thermal conductivity, it will act jointly with the other thermally conductive and electromagnetic absorption particles to enhance both thermal conductivity and electromagnetic absorption to greater values than if it was not present.
Regarding claim 4, 9, 14 and 15, Foster does not explicitly disclose the thermal conductivity and the attenuation of the composition. 
Fujiki (Paragraph 47) teaches that the thermal conductivity for an electromagnetic wave absorbing heat conductive composition is preferably in the range of from 1 to 20 W/mK.  Fujiki teaches example compositions that include sheets that have an attenuation of at least about 9 decibel at a frequency of 1 gigahertz and that the amount of filler should be determined to arrive at a sufficient electromagnetic wave absorption. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of the fillers of Foster to achieve a thermal conductivity in the range of from 1 to 20 W/mK and an attenuation of at least about 9 decibel at a frequency of 1 gigahertz or at a desired frequency, since Fujiki teaches these as effective ranges for an electromagnetic wave absorbing heat conductive composition.
Regarding claim 6, given that the tapes of Foster can include layers of conductive support materials within the binder (Paragph 29), the binder material above such a support within the binder can be considered to be an adhesive layer. The use 
Alternately, Bunyan (Paragraph 14) teaches that a thin layer of pressure-sensitive adhesive can be coated on one side of the tape to adhere the tape to a structure. 
Regarding claim 11, Foster (Paragraph 26) teaches that the silicone elastomer is constructed from silicone gums crosslinked using a catalyst (cross-linker). The magnetic materials can also include an alloy of iron and nickel (Foster, Paragraph 24).
Regarding claims 12 and 18, Foster (Paragraphs 23-25 and 27) teaches that the thermally conductive particles can be chosen from several of the claimed materials. Foster (Paragraph 24) teaches that the EMI absorbing particles can be ferrites, i.e. more than one ferrite.
Regarding claims 16 and 17, again as stated above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amounts of the various fillers of Foster as a matter of routine experimentation, in order to ensure that the composition has sufficient electromagnetic wave absorption and sufficient heat conducting ability, while not detracting for the sheet formability of the composition.

Claims 13, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 2008/0012103) in view of Fujiki et al. (US 2004/0054029) in view of Bunyan et al. (US 2007/0230131) as applied to claims 1 and 14 above, and further in view of Bright et al. (US 5,241,453).
Regarding claims 13, 19, 23 and 24, as stated above, Foster in view of Fujiki and Bunyan, teaches a thermally-conductive EMI absorber that meets the limitations of claim 1 and 14. Foster (Paragraphs 18 and 20) teaches that a heat dissipater can be secured to an electronic device and can have the EMI absorber attached to the surface between the heat dissipater and the electronic device. This would position the EMI absorber along the inner surface of the heat dissipater. As stated above, the EMI absorber of Foster can be a either a self-adherent gap pad or can have a layer that is considered to be an adhesive layer or as taught by Bunyan can include an additional adhesive layer. Bunyan (Paragraph 28) teaches that the gaps can be between two distinct components, such as heat sink, cold plate, circuit board, housing part, electronic component and the like.
Foster in view of Fujiki does not teach that the attachment is to a frame.
Bright (Column 2, lines 15-34 and Column 3, lines 8-14 and Figures 1-3) teaches a heat sink 18 with a thermal interface between the heat sink and a device attached to a frame by beams 32 of the frame, in order to ground the sink and prevent it from becoming an antenna. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the heat sink of Foster in view of Fujiki to a frame, in order to ensure that the sink is grounded. The sink can be considered to be a 
The use as being compressible against a component on a printed circuit board is an intended use of the shield.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Given that the gap filling material can be elastomeric (Paragraph 19), it would be able to provide the claimed function.

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive. 
Applicants note that the counterpart European Patent Application has issued. However, U.S practice is not limited to the findings of the European Patent Office.
On pages 10-13, Applicants set forth teachings from the Specification regarding the synergistic behavior of the absorbers of the instant application. However, as evidenced by the Oxford English Dictionary - synergy definition, the broad meaning of the term (see definition 1) can just mean joint action or cooperation. The instant Specification does not define the terminology “synergistically”, and the Examples do not show the behavior or each component individually and then their combination providing some type of increase greater than their individual effect to meet the definition 2b. Thus, the broader definition will be used.

Due to amendments to the claims, the rejections from the May 6, 2020 Office Action are withdrawn and replaced by those presented above. 
Applicants argue that Foster et al. (US 2008/0012103) does not mention putty. However, the instant Specification does not define the terminology “putty”. As evidenced by the Oxford English Dictionary – putty definition, putty as used in the instant application cannot be plasterer’s putty (definition 1), jeweler’s putty (definition 2) or glazier’s putty (definition 3), since it must be formed form a silicone elastomer. So the more general definition 5 is being used which states any of various materials resembling 
Applicants argue that the gap filling material of Forster is limited to a tape, since during the prosecution of that application the claim was amended to state that the gap filling material is a tape. However, amendments to the claims of an application during prosecution do not change or limit what is disclosed in the specification.
Applicants argue that a tape would be considerably thinner than 1 mm. However, Applicants have provided no evidence as to why a tape would necessarily be thinner than 1 mm. Further, while Foster does not explicitly state the thickness of the tape, as set forth in MPEP 2144.04 IV, changes in size or proportion do not necessarily confer patentability to a structure. Also, Bunyan et al. (US 2007/0230131) (Paragraphs 10, 14 and 28-29) explains how such tapes are used to fill gaps. Bunyan (Paragraph 29) teaches that such gaps can have a thickness between 0.25 to 3.0 mm.
Applicants argue that the limitations of claim 2 are not taught by the cited references. However, given that silicon carbide has both electromagnetic wave absorptivity and thermal conductivity, it will act jointly with the other thermally conductive and electromagnetic absorption particles to enhance both thermal conductivity and electromagnetic absorption to greater values than if it was not present.
Applicants argue that the amounts of claim 3 are not taught by the cited references. However, the above rejections set forth that such amounts would be a matter of routine experimentation. 

In the arguments regarding claims 6, 9 and 13, Applicants argue that there would be no reason to add an adhesive layer to the tape of Foster. However, given that the tapes of Foster can include layers of conductive support materials within the binder (Paragph 29), the binder material above such a support within the binder can be considered to be an adhesive layer. Alternately, Bunyan (Paragraph 14) teaches that a thin layer of pressure-sensitive adhesive can be coated on one side of the tape to adhere the tape to a structure.
Applicants argue that Foster teaches away from the additional layers of Bright et al. (US 5,241,453) and would rely only on the gap filling material as the shield. However, Foster (Paragraphs 18 and 20) teaches that a heat dissipater can be secured to an electronic device and can have the EMI absorber attached to the surface between the heat dissipater and the electronic device. Bright (Column 2, lines 15-34 and Column 3, lines 8-14 and Figures 1-3) teaches a heat sink 18 with a thermal interface between the heat sink and a device attached to a frame by beams 32 of the frame, in order to ground the sink and prevent it from becoming an antenna. Thus, the additional heat sink 
Applicants argue that the gap filling material of Foster is not in the form of a pad and is not self-adherent or tacky. However, the gap filling material can be in the form of a tape with a pressure sensitive silicone adhesive resin (Paragraphs 26-28) that fills the gap when pressure is applied (Paragraphs 20 and 18). The gap filling material can have a silicone elastomer binder (Paragraph 26). This would be a pad, barring evidence of any difference between these structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




May 7, 2021